Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Request for Continued Examination filed 18 July 2022.  Claims 1, 12 have been amended.  Claims 3, 6, 8-9, 15-24 have been canceled.  Claims 1-2, 4-5, 7, 10-14 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7, 10-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shafi et al (US 2012/0056818 A1) in view of Plichta et al. (US 2013/0120279 A1).

Claim 1. Shafi discloses a method to process user inputs received from a multi-directional input device having an input space, the method comprising: 
receiving user inputs from the multi-directional input device, a touch screen provides a space for input (P. 0005), recognizing a touch input, such as a finger of a user's hand as proximal to a display device of the computing device using touchscreen functionality (P. 0020), the dynamic parameter module may also support parameters that describe … direction of the input (P. 0029); 
the user inputs defining a [two-dimensional] movement by a user within the multi-directional input device, the gesture input includes parameters, e.g. movement, that are usable to differentiate the gesture input from other gesture inputs (P. 0021);
determining if the user inputs form a gesture by comparing the user inputs to a set of parameters, the gesture module is representative of functionality to identify gestures and cause operations to be performed that correspond to the gestures (P. 0020), a threshold of at least one parameter may be adjusted based on observed interaction with the computing device by monitoring user interaction with the computing device in order to determine which gestures are intended to correspond to particular motions made by a user, such as by monitoring corrections made by a user when an unintended gesture is initiated and thresholds of the gestures may then be adjusted automatically and without user intervention to describe the monitored interaction, adjusting definitions of gestures to correspond to observed interaction (P. 0048); 
if the user inputs do not form the gesture based upon the set of parameters, storing the user inputs for subsequent analysis, if multiple gestures are matched simultaneously, filtering heuristics based on context may include saving finger movement patterns of a current user (P. 0032) When a single gesture is not unambiguously detected, Shafi may save finger movement patterns of the current user, and then a search is performed to compare the currently input gesture against usage patterns of the user, and the currently input gesture is considered a matched to a saved gesture when the finger movements are matched, based on usage patterns, and within a closeness threshold, to saved gestures; 
as an erroneous movement by the user, filtering may be employed to help choose which of the gestures is likely intended by a user that performed the gesture (P 0032) a user interaction is monitored, a determination is made as to which gestures are intended by correspond to particular motions by a user such as by monitoring corrections made by a user when an unintended gesture is initiated, when a user inputs corrections to an unintended gesture, gesture parameter thresholds may be adjusted automatically to describe the monitored interaction by adjusting the definition of the gesture to correspond to the observed interaction (P 0048) It is clear that the motions of a user’s interactions with a computing device are either recognized or not recognized based on the detected interaction parameters.  If corrections to the input interactions by the user are detected, then a determination is made that the detected gesture is an unintended gesture, and then thresholds of the parameters of the gesture and the definition of the gesture are adjusted to correspond to the observed interaction;
monitoring subsequent actions by the user to thereby recognize repeated instances of the same [two-dimensional] movement by the user, performing search using these [saved] patterns of usage based on closeness of the match and match frequencies and employing a history of previous gestures that were accepted by the user (P. 0032) If a gesture is not unambiguously recognized, then the movement pattern is saved and then a frequency of a closeness matching of the gesture is used to identify the intended gesture; 
if repeated instances of the same [two-dimensional] movement by the user are recognized, then attempting to recognize, taking many contextual inputs into account to make the decision by filtering heuristics based on context that may include saving finger movement patterns of a current user and performing search using these patterns of usage based on closeness of the match and match frequencies (P. 0032)
the erroneous movement as a gesture, the module determines which gestures are intended to correspond to particular motions made by a user, such as by monitoring corrections made by a user when an unintended gesture is initiated (P 0048) Interaction motions do not necessarily represent a gesture, an unintended (erroneous) gesture is detected based on corrections a user makes to interaction motions entered for a gesture,
based upon a subsequent [two-dimensional] correct movement by the use that corresponds to a recognized gesture, filtering heuristics based on context may include saving finger movement patterns of a current user and performing search using these patterns of usage based on closeness of the match and match frequencies, employing a history of previous gestures that were accepted by the user (P. 0032) gesture parameter thresholds may be adjusted automatically to describe the monitored interaction by adjusting the definition of the gesture to correspond to the observed interaction (P 0048) The user’s interaction motions are different from a gesture, since the parameter thresholds and gesture definition are adjusted to correspond to the observed interaction, then the corrected gesture is determined to be the correct movement; and 
if the gesture is recognized based upon the subsequent [two-dimensional] correct movement, adapting at the set of parameters based upon the previously-received user input, the dynamic parameter module may adjust a threshold of a parameter in relation to another parameter to differentiate between gestures, the dynamic parameter module may adjust a threshold for the parameter "distance" in relation to the parameter "time" to differentiate between pan and tap gestures, for instance, the threshold for distance may be set at 30 millimeters in order to initiate a pan gesture at less than 250 milliseconds, at over 250 milliseconds, the threshold for distance may be adjusted to 10 millimeters, in this way, the dynamic parameter module may support rich definitions of gestures using a variety of different parameters (P. 0025) filtering heuristics based on context may include saving finger movement patterns of a current user and performing search using these patterns of usage based on closeness of the match and match frequencies, employing a history of previous gestures that were accepted by the user (P. 0032) based on the corrections, gesture parameter thresholds may be adjusted automatically to describe the monitored interaction by adjusting the definition of the gesture to correspond to the observed interaction (P 0048)
so that the [parameters] of input space defining the gesture is changed to include the erroneous movement by the user, dynamically adjusting gesture parameters including area (P. 0029), heuristics may also employ a history of previous gestures that were accepted by the user; for example, if the previous gesture was a pan gesture and the finger has not "come up," then it is unlikely that the current gesture would then be a tap gesture but rather another pan or flick gesture (P. 0032) based on the corrections, gesture parameter thresholds may be adjusted automatically to describe the monitored interaction by adjusting the definition of the gesture to correspond to the observed interaction (P 0048) Since the parameter thresholds and the definition are adjusted to the corrected gesture, then the definition of the gesture is changed to the corrected gesture, and
so that subsequent repetitions of the same erroneous movement by the user will be encompassed by the set of parameters and recognized as a correct movement that forms the gesture, a user interaction is monitored, a determination is made as to which gestures are intended corresponding to particular motions by a user such as by monitoring corrections made by a user when an unintended gesture is initiated, when a user inputs corrections to an unintended gesture, gesture parameter thresholds may be adjusted automatically to describe the monitored interaction by adjusting the definition of the gesture to correspond to the observed interaction (P 0048) ;
issuing a user command in response to the gesture if the gesture is recognized from either the set of parameters or subsequent [two-dimensional] movement corresponding to the erroneous gesture, the gesture module is representative of functionality to identify gestures and cause operations to be performed that correspond to the gestures (P. 0020) a gesture is not necessarily analogous to the interaction motions, when a user makes corrections to a gesture based on the detected interaction motions, the corrections are used to adjust the gesture parameter thresholds and the gesture definition to correspond to the observed interaction (P 0048) Since the parameter thresholds and the definition are adjusted to the corrected gesture, then the definition of the gesture is changed to the corrected gesture and commands associated to the gesture are issued based on the adjusted and redefined gesture.  

Shafi does not explicitly disclose defining a two-dimensional movement by a user; the parameters describe a two-dimensional region of the input space of the multidirectional input device that defines the gesture; recognize … the same two-dimensional movement; repeated instances of the same two-dimensional movement, as disclosed in the claims.  However, Shafi discloses gesture parameters may include area of the gesture (P. 0029) While an area of a gesture implies a two-dimensional gesture, Shafi does not explicitly disclose a two-dimensional gesture.  In the same field of invention, Plichta discloses parameters that describe a gesture include scale of the gesture, e.g. the radius of a circular touch gesture (P. 0023) Shafi discloses that a gesture has an area, implying a two-dimensional movement, and Plichta explicitly discloses that a gesture may be a circular gesture and a measured parameter of the circular gesture is the radius.  Therefore, considering the teachings of Shafi and Plichta, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine defining a two-dimensional movement by a user; the parameters describe a two-dimensional region of the input space of the multidirectional input device that defines the gesture; recognize … the same two-dimensional movement; repeated instances of the same two-dimensional movement with the teachings of Shafi.  One would have been motivated to combine defining a two-dimensional movement by a user; the parameters describe a two-dimensional region of the input space of the multidirectional input device that defines the gesture; recognize … the same two-dimensional movement; repeated instances of the same two-dimensional movement with the teachings of Shafi in order to overcome the drawbacks of Shafi of limiting the number of possible gestures and associated commands by giving developers additional flexibility to train gesture recognition applications to recognize new gestures (Plichta: P. 0004).

Shafi does not disclose recognize the gesture based upon a subsequent two-dimensional movement by the user that corresponds to a recognized gesture; if the gesture is recognized based upon the subsequent two-dimensional movement, as disclosed in the claims.  However, Shafi discloses gesture parameters may include area of the gesture (P. 0029) While an area of a gesture implies a two-dimensional gesture, Shafi does not explicitly disclose a two-dimensional gesture.  Plichta discloses parameters that describe a gesture include scale of the gesture, e.g. the radius of a circular touch gesture (P. 0023) Shafi discloses that a gesture has an area, implying a two-dimensional movement, and Plichta explicitly discloses that a gesture may be a circular gesture and a measured parameter of the circular gesture is the radius.  Therefore, considering the teachings of Shafi and Plichta, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine recognize the gesture based upon a subsequent two-dimensional movement by the user that corresponds to a recognized gesture; if the gesture is recognized based upon the subsequent two-dimensional movement with the teachings of Shafi and Plichta.  One would have been motivated to combine recognize the gesture based upon a subsequent two-dimensional movement by the user that corresponds to a recognized gesture; if the gesture is recognized based upon the subsequent two-dimensional movement with the teachings of Shafi and Plichta in order to overcome the drawbacks of Shafi of limiting the number of possible gestures and associated commands by giving developers additional flexibility to train gesture recognition applications to recognize new gestures (Plichta: P. 0004).

Shafi does not disclose adapting at the set of parameters … so that the two-dimensional region of input space defining the gesture is changed … the same two-dimensional movement by the user will be encompassed; issuing a user command in response to the gesture if the gesture is recognized from either the set of parameters or subsequent two-dimensional movement, as disclosed in the claims.  However, Shafi discloses gesture parameters may include area of the gesture (P. 0029) and Plichta discloses a gesture may be repeatedly input until the gesture us has learned the gesture (P. 0004) by capturing and storing the value of each gesture parameter and perform a statistical analysis of the multiple gestures to calculate a mean and a standard deviation for each parameter and determine whether any of the parameters have values that are more than a specified number of standard deviations away from the mean (P. 0030) adjusting the parameters of a gesture (P. 0048) wherein an area (radius) tolerance is specified as a parameter (P. 0066) While Shafi identifies “area” as a gesture parameter that is dynamically adjusted, it is unclear to what the term “area” refers to, for example, area of the screen or area defining the gesture; since Plichta specifically identifies a gesture with a specified area (circle with a certain radium) Plichta is combined with Shafi for adjusting the area of a gesture as being adjusting an area that defines the gesture.  Therefore, considering the teachings of Shafi and Plichta, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine adapting at the set of parameters … so that the two-dimensional region of input space defining the gesture is changed … the same two-dimensional movement by the user will be encompassed; issuing a user command in response to the gesture if the gesture is recognized from either the set of parameters or subsequent two-dimensional movement with the teachings of Shafi and Plichta.  One would have been motivated to combine adapting at the set of parameters … so that the two-dimensional region of input space defining the gesture is changed … the same two-dimensional movement by the user will be encompassed; issuing a user command in response to the gesture if the gesture is recognized from either the set of parameters or subsequent two-dimensional movement with the teachings of Shafi and Plichta in order to overcome the drawbacks of Shafi of limiting the number of possible gestures and associated commands by giving developers additional flexibility to train gesture recognition applications to recognize new gestures (Plichta: P. 0004).

Claim 2. Shafi and Plichta disclose the method of claim 1 and Shafi further discloses storing the adapted set of parameters in a storage, the dynamic parameter module 112 is representative of functionality involving dynamic gesture parameters, the dynamic parameter module 112 may adjust a threshold of a parameter in relation to another parameter to differentiate between gestures (P. 0025), program code can be stored in one or more computer readable memory devices (P. 0039). 

Claim 3. Canceled. 

Claim 4. Shafi and Plichta disclose the method of claim 2 and Shafi further discloses the adapted set of parameters is stored at a remotely-located server system accessible via a network, in an interconnected device embodiment, implementation of functionality of the gesture module 104 (and the dynamic parameter module 112) may be distributed throughout the system 300, for example, the gesture module 104 may be implemented in part on the computing device 102 as well as via the platform 310 that abstracts the functionality of the cloud 308 (P. 0037). 

Claim 5. Shafi and Plichta disclose the method of claim 4 and Shafi further discloses retrieving the set of parameters from the remotely-located server system prior to the determining, the dynamic parameter module 112 may monitor user interaction with the computing device 102 and determine which gestures are intended to correspond to particular motions made by a user, such as by monitoring corrections made by a user when an unintended gesture is initiated, thresholds of the gestures may then be adjusted automatically and without user intervention by the dynamic parameter module 112 to describe the monitored interaction (P. 0048) The dynamic parameter module includes the parameter set and is executing prior to the input of the gesture in order to perform gesture recognition. 
 
Claim 6. Canceled.

Claim 7. Shafi and Plichta disclose the method of claim 1 and Shafi further discloses the user command is issued to adjust an interface feature of a media player application, the device may be a media player (P. 0035),device 600 includes one or more data inputs 606 via which any type of data, media content, and/or inputs can be received, such as user-selectable inputs, messages, music, television media content, recorded video content, and any other type of audio, video, and/or image data received from any content and/or data source (P. 0050). 

Claims 8, 9 Canceled. 

Claim 10. Shafi and Plichta disclose the method of claim 1 and Shafi further discloses the set of parameters comprises a distance travelled for at least one gesture, and wherein the adapting comprises shortening the distance travelled for the at least one gesture, the threshold for distance may be set at 30 millimeters in order to initiate a pan gesture at less than 250 milliseconds. At over 250 milliseconds, the threshold for distance may be adjusted to 10 millimeters (P. 0025). 

Claim 11. Shafi and Plichta disclose the method of claim 10 and Shafi further discloses the shortening comprises setting a new distance based upon a distance travelled in the at least one user input, the threshold for distance may be set at 30 millimeters in order to initiate a pan gesture at less than 250 milliseconds. At over 250 milliseconds, the threshold for distance may be adjusted to 10 millimeters (P. 0025). 

Claim 12. Shafi discloses a computing system comprising: 
an input device having a multi-directional sensing region, wherein the input device is configured to sense [two-dimensional] user inputs relative to a multi-directional sensing region and to provide output signals indicative of the sensed [two-dimensional] user inputs, the gesture module is representative of functionality to identify gestures and cause operations to be performed that correspond to the gestures (P. 0020), the dynamic parameter module may also support parameters that describe … direction of the input (P. 0029); and 
a processor configured to receive the output signals from the input device and to initially recognize gestures from at least some of the sensed [two-dimensional] user inputs indicated in the output signals based upon a set of parameters, the gesture module is representative of functionality to identify gestures and cause operations to be performed that correspond to the gestures (P. 0020), the dynamic parameter module may adjust a threshold of a parameter in relation to another parameter to differentiate between gestures, the dynamic parameter module may adjust a threshold for the parameter "distance" in relation to the parameter "time" to differentiate between pan and tap gestures, for instance, the threshold for distance may be set at 30 millimeters in order to initiate a pan gesture at less than 250 milliseconds, at over 250 milliseconds, the threshold for distance may be adjusted to 10 millimeters, in this way, the dynamic parameter module may support rich definitions of gestures using a variety of different parameters (P. 0025), and 
if the sensed [two-dimensional] user inputs do not form one (or more) gestures based upon the set of parameters, storing the sensed [two-dimensional] user inputs, if multiple gestures are matched simultaneously, filtering heuristics based on context may include saving finger movement patterns of a current user (P. 0032) It is clear that the user inputs are not recognized to unambiguously form a specific single gesture, that is, THE gesture, and that the current user finger movement pattern is saved,
as erroneous movements for further processing, finger movement patterns of a user are saved (P 0032) a user interaction is monitored, a determination is made as to which gestures are intended by correspond to particular motions by a user such as by monitoring corrections made by a user when an unintended gesture is initiated, when a user inputs corrections to an unintended gesture, gesture parameter thresholds may be adjusted automatically to describe the monitored interaction by adjusting the definition of the gesture to correspond to the observed interaction (P 0048) It is clear that the motions of a user’s interactions with a computing device are either recognized or not recognized based on the detected interaction parameters.  If corrections to the input interactions by the user are detected, then a determination is made that the detected gesture is an unintended gesture, and then thresholds of the parameters of the gesture and the definition of the gesture are adjusted to correspond to the observed interaction, 
wherein the processor monitors further user inputs to recognize repeated instances, filtering may be employed to help choose which of the gestures is likely intended by a user that performed the gesture by performing search using these patterns of usage based on closeness of the match and match frequencies (P. 0032) 
of the same erroneous movements based upon the [two-dimensional] user inputs, the module determines which gestures are intended to correspond to particular motions made by a user, such as by monitoring corrections made by a user when an unintended gesture is initiated (P 0048) Interaction motions do not necessarily represent a gesture, an unintended (erroneous) gesture is detected based on corrections a user makes to interaction motions entered for a gesture,
when repeated instances of the erroneous movements are recognized, the processor attempting to recognize the gesture, taking many contextual inputs into account to make the decision by filtering heuristics based on context that may include saving finger movement patterns of a current user and performing search using these patterns of usage based on closeness of the match and match frequencies (P. 0032) a user interaction is monitored, a determination is made as to which gestures are intended corresponding to particular motions by a user such as by monitoring corrections made by a user when an unintended gesture is initiated, when a user inputs corrections to an unintended gesture, gesture parameter thresholds may be adjusted automatically to describe the monitored interaction by adjusting the definition of the gesture to correspond to the observed interaction (P 0048)
based upon a subsequent [two-dimensional] correct movement that corresponds to a recognized gesture, a gesture input may be recognized by parameters including movement, selection point, etc (P. 0021), time (P. 0025), change in distance according to linear or exponential movement (P. 0028), input types, e.g. touch, stylus, body positioning, location, pressure, jitter, force, and so on (P. 0029) different techniques may be used, such as a simple heuristic such as a fixed gesture precedence, or it may take many contextual inputs into account to make the decision (P. 0032) a user interaction is monitored, a determination is made as to which gestures are intended corresponding to particular motions by a user such as by monitoring corrections made by a user when an unintended gesture is initiated, when a user inputs corrections to an unintended gesture, gesture parameter thresholds may be adjusted automatically to describe the monitored interaction by adjusting the definition of the gesture to correspond to the observed interaction (P 0048) The parameters of time, input type, pressure, force are non-spatial contextual factors;
and wherein the processor is further configured adapt the set of parameters when the erroneous movements are recognized … by changing the [parameters] of input space defining the recognized gestures to include the erroneous movements previously applied to the multi-dimensional input device by the user, filtering heuristics based on context may include saving finger movement patterns of a current user and performing search using these patterns of usage based on closeness of the match and match frequencies, heuristics may also employ a history of previous gestures that were accepted by the user (P. 0032) a gesture is not necessarily analogous to the interaction motions, when a user makes corrections to a gesture based on the detected interaction motions, the corrections are used to adjust the gesture parameter thresholds and the gesture definition to correspond to the observed interaction (P 0048) Since the parameter thresholds and the definition are adjusted to the corrected gesture, then the definition of the gesture is changed to the corrected gesture and commands associated to the gesture are issued based on the adjusted and redefined gesture
so that subsequent repetitions of the same erroneous user inputs are included within the [two-dimensional] regions gestures, a threshold of at least one parameter may be adjusted based on observed interaction with the computing device by monitoring user interaction with the computing device in order to determine which gestures are intended to correspond to particular motions made by a user, such as by monitoring corrections made by a user when an unintended gesture is initiated and thresholds of the gestures may then be adjusted automatically and without user intervention to describe the monitored interaction, adjusting definitions of gestures to correspond to observed interaction (P. 0048)
and recognized as correct gestures, a gesture is not necessarily analogous to the interaction motions, when a user makes corrections to a gesture based on the detected interaction motions, the corrections are used to adjust the gesture parameter thresholds and the gesture definition to correspond to the observed interaction (P 0048) Since the parameter thresholds and the definition are adjusted to the corrected gesture, then the definition of the gesture is changed to the corrected gesture and commands associated to the gesture are issued based on the adjusted and redefined gesture. 

Shafi does not disclose sense two-dimensional user inputs … provide output signals indicative of the sensed two-dimensional user inputs; initially recognize gestures from … the sensed two-dimensional user inputs … based upon a set of parameters that describe two-dimensional regions of the input space of the multi-directional input device that define the gestures; and, if the sensed two-dimensional user inputs do not form one or more gestures based upon the set of parameters, storing the sensed two-dimensional user inputs … recognize repeated instances of the same two-dimensional user inputs, and, when the repeated instances of the same two-dimensional user inputs are recognized; a subsequent two-dimensional movement that corresponds to a recognized gesture; subsequent repetitions of the same two-dimensional user inputs are included within the two-dimensional regions, as disclosed in the claims.  However, Shafi discloses gesture parameters may include area of the gesture (P. 0029).  In the same field of invention, Plichta discloses parameters that describe a gesture include scale of the gesture, e.g. the radius of a circular touch gesture (P. 0023) Shafi discloses that a gesture has an area, implying a two-dimensional movement, and Plichta explicitly discloses that a gesture may be a circular gesture and a measured parameter of the circular gesture is the radius.  Therefore, considering the teachings of Shafi and Plichta, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine sense two-dimensional user inputs … provide output signals indicative of the sensed two-dimensional user inputs; initially recognize gestures from … the sensed two-dimensional user inputs … based upon a set of parameters that describe two-dimensional regions of the input space of the multi-directional input device that define the gestures; and, if the sensed two-dimensional user inputs do not form one or more gestures based upon the set of parameters, storing the sensed two-dimensional user inputs … recognize repeated instances of the same two-dimensional user inputs, and, when the repeated instances of the same two-dimensional user inputs are recognized; a subsequent two-dimensional movement that corresponds to a recognized gesture; subsequent repetitions of the same two-dimensional user inputs are included within the two-dimensional regions with the teachings of Shafi.  One would have been motivated to combine sense two-dimensional user inputs … provide output signals indicative of the sensed two-dimensional user inputs; initially recognize gestures from … the sensed two-dimensional user inputs … based upon a set of parameters that describe two-dimensional regions of the input space of the multi-directional input device that define the gestures; and, if the sensed two-dimensional user inputs do not form one or more gestures based upon the set of parameters, storing the sensed two-dimensional user inputs … recognize repeated instances of the same two-dimensional user inputs, and, when the repeated instances of the same two-dimensional user inputs are recognized; a subsequent two-dimensional movement that corresponds to a recognized gesture; subsequent repetitions of the same two-dimensional user inputs are included within the two-dimensional regions with the teachings of Shafi in order to overcome the drawbacks of Shafi of limiting the number of possible gestures and associated commands by giving developers additional flexibility to train gesture recognition applications to recognize new gestures (Plichta: P. 0004).

Shafi does not disclose adapt the set of parameters when the gesture is recognized by the subsequent two-dimensional movement by changing the two-dimensional regions of input space defining the gestures, as disclosed in the claims.  However, Shafi discloses gesture parameters may include area of the gesture (P. 0029) and Plichta discloses a gesture may be repeatedly input until the gesture us has learned the gesture (P. 0004) by capturing and storing the value of each gesture parameter and perform a statistical analysis of the multiple gestures to calculate a mean and a standard deviation for each parameter and determine whether any of the parameters have values that are more than a specified number of standard deviations away from the mean (P. 0030) adjusting the parameters of a gesture (P. 0048) wherein an area (radius) tolerance is specified as a parameter (P. 0066) While Shafi identifies “area” as a gesture parameter that is dynamically adjusted, it is unclear to what the term “area” refers to, for example, area of the screen or area defining the gesture; since Plichta specifically identifies a gesture with a specified area (circle with a certain radium) Plichta is combined with Shafi for adjusting the area of a gesture as being adjusting an area that defines the gesture.  Therefore, considering the teachings of Shafi and Plichta, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine adapt the set of parameters when the gesture is recognized by the subsequent two-dimensional movement by changing the two-dimensional regions of input space defining the gestures with the teachings of Shafi and Plichta.  One would have been motivated to combine adapt the set of parameters when the gesture is recognized by the subsequent two-dimensional movement by changing the two-dimensional regions of input space defining the gestures with the teachings of Shafi and Plichta in order to overcome the drawbacks of Shafi of limiting the number of possible gestures and associated commands by giving developers additional flexibility to train gesture recognition applications to recognize new gestures (Plichta: P. 0004).

Claim 13. Shafi and Plichta disclose the computing system of claim 12 but Shafi does not explicitly disclose a network interface configured to facilitate communication on a network, and wherein the processor is configured to communicate with a server on the network via the network interface to transmit the stored two-dimensional user inputs to the server, as disclosed in the claims.  However, Shafi discloses the finger movement patterns may be saved (P. 0032) in an interconnected device embodiment, implementation of functionality of the gesture module 104 (and the dynamic parameter module 112) may be distributed throughout the system 300, for example, the gesture module 104 may be implemented in part on the computing device 102 as well as via the platform 310 that abstracts the functionality of the cloud 308 (P. 0037) and Plichta discloses storing gestures in a gesture store (P. 0019) wherein the system may include an application server (P. 0086).  Therefore, considering the teachings of Shafi and Plichta, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine a network interface configured to facilitate communication on a network, and wherein the processor is configured to communicate with a server on the network via the network interface to transmit the stored two-dimensional user inputs to the server with the teachings of Shafi and Plichta.  One would have been motivated to combine a network interface configured to facilitate communication on a network, and wherein the processor is configured to communicate with a server on the network via the network interface to transmit the stored two-dimensional user inputs to the server with the teachings of Shafi and Plichta in order to provide more flexibility for Shafi by providing an expanded set of platforms including locally hosted platforms and distributed server based platforms so as to provide the features of Shafi to an expanded user set.

Claim 14. Shafi and Plichta disclose the computing system of claim 13 and Shafi further discloses the processor is further configured to provide at least some of the sensed user inputs to the server on the network to thereby allow the server to adapt at least some of the parameters in response to the sensed user inputs, and wherein the processor is further configured to receive the adapted set of parameters from the server on the network, in an interconnected device embodiment, implementation of functionality of the gesture module 104 (and the dynamic parameter module 112) may be distributed throughout the system 300, for example, the gesture module 104 may be implemented in part on the computing device 102 as well as via the platform 310 that abstracts the functionality of the cloud 308 (P. 0037). 

Claim 15 - 24 Canceled.

Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive.
The applicant argues:
In responding to our prior arguments pointing out that the combined art does not consider an “erroneous” gesture that is later recognized based upon a subsequent “correct” gesture, the Office Action notes (at page 23) that the claims do not expressly recite “erroneous” and “correct” gestures, so the arguments will not be considered. By this response, we have amended the claims to more plainly recite “erroneous” and “correct” gestures, thereby further distinguishing from the art of record. We therefore respectfully request reconsideration.  

As we noted previously, the Shafi reference considers that “multiple gestures may become a match simultaneously”, and that Shafi’s filtering techniques can be used to determine which gesture is intended from an ambiguous movement (e.g., to distinguish between a pan, tap or flick gesture). But Shafi simply does not consider that a subsequent “correct” gesture can be used to recognize an otherwise erroneous movement by the user. We have clarified this distinction in the foregoing amendments.

In particular, the combined art does not consider that the “erroneous” movement by the user could be recognized by a subsequent “correct” movement that corresponds to a recognized gesture. That is, if a user tries unsuccessfully to complete a gesture but then “succeeds” in performing a recognized gesture, then the unsuccessful attempts can often be correlated to the subsequently-performed successful gesture. This technique for automatically recognizing the “erroneous”
gesture is not considered by the art, even taken in combination.

We respectfully request reconsideration of the rejections in view of the amended claims.

The examiner respectfully disagrees.  Shafi discloses that a user inputs an interaction motion on a device.  The parameters of the interaction motion are compared to known gestures and if a match is detected, then the interaction is interpreted as an intended gesture.  However, it if corrections are made to the interaction motions, then the system determines that the detected gesture is not the intended gesture, i.e. it is an erroneous gesture, and, as the user makes corrections to indicate the intended gesture, the gesture parameters and definition of the gesture are adjusted to correspond to the observed interaction.  It is clear that the initially detected gesture is not considered to be the intended gesture, that is, the initially detected gesture is erroneous based on the detected interaction motion and corrections.  However, as the user makes corrections, the parameters and definition of the intended gesture are adjusted to correspond to the observed interaction, thereby redefining the gesture parameters and definition to correspond to the user’s intent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        9/28/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177